COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                               NO. 2-08-396-CR


BRENDA DANDA RAMIREZ                                             APPELLANT

                                        V.

THE STATE OF TEXAS                                                     STATE

                                    ------------

            FROM THE 355TH DISTRICT COURT OF HOOD COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

      A jury convicted Appellant Brenda Danda Ramirez of possession of a

controlled substance (methamphetamine) of more than four but less than two

hundred grams.2 After she pleaded true to the enhancement paragraphs and

habitual offender paragraph contained in the indictment, the jury assessed her



      1
          … See Tex. R. App. P. 47.4.
      2
      … See Tex. Health & Safety Code Ann. § 481.115(d) (Vernon Supp.
2009).
punishment at ninety-nine years’ confinement.3 The trial court sentenced her

accordingly.

      Ramirez’s court-appointed appellate counsel has filed a motion to

withdraw as counsel and a brief in support of that motion. See Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396 (1967). Although Ramirez was given

an opportunity to file a pro se appellate brief, she has not done so.

      Once an appellant’s court-appointed attorney files a motion to withdraw

on the ground that the appeal is frivolous and fulfills the requirements of

Anders, this court is obligated to undertake an independent examination of the

record. See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991);

Mays v. State, 904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth 1995, no

pet.). Only then may we grant counsel’s motion to withdraw. See Penson v.

Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988).




      3
       … See Tex. Penal Code Ann. § 12.33 (Vernon Supp. 2009) (stating the
punishment range for a second-degree felony as two to twenty years’
confinement and a fine not to exceed $10,000); see also id. § 12.42(d) (Vernon
Supp. 2009) (increasing punishment range to twenty-five years to ninety-nine
years or life imprisonment if, after conviction of a felony offense, it is shown
that the defendant has previously been finally convicted of two felony offenses,
and the second previous felony conviction is for an offense that occurred
subsequent to the first previous felony conviction having become final).

                                       2
      We have carefully reviewed the record, the exhibits, and counsel’s brief,

and we find nothing in the record that might arguably support a direct appeal.4

See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005); see

also Meza v. State, 206 S.W.3d 684, 685 n.6 (Tex. Crim. App. 2006).

Accordingly, we grant counsel’s motion to withdraw and affirm the trial court’s

judgment.

                                           PER CURIAM



      4
        … Based on the record before us, we conclude that Ramirez would not
prevail in a direct appeal because an ineffective assistance of counsel claim is
usually best addressed by a postconviction writ of habeas corpus. See
Thompson v. State, 9 S.W.3d 808, 814 & n.6 (Tex. Crim. App. 1999); Ex
parte Torres, 943 S.W.2d 469, 475–76 (Tex. Crim. App. 1997); see also Tex.
Code Crim. Proc. Ann. art. 11.07 (Vernon Supp. 2009). This is because, as
here, “[i]n the majority of cases, the record on direct appeal is undeveloped and
cannot adequately reflect the motives behind trial counsel’s actions.” Salinas
v. State, 163 S.W.3d 734, 740 (Tex. Crim. App. 2005) (quoting Mallett v.
State, 65 S.W.3d 59, 63 (Tex. Crim. App. 2001)). A reviewing court will rarely
be in a position on direct appeal to fairly evaluate the merits of an ineffective
assistance claim. Thompson, 9 S.W.3d at 813–14.
       Ramirez’s appellate counsel did not raise ineffective assistance as a
ground in her motion for new trial, and the record does not reflect the motives
behind trial counsel’s actions. See Goodspeed v. State, 187 S.W.3d 390, 392
(Tex. Crim. App. 2005) (noting that absent opportunity for trial counsel to
explain his actions, an appellate court should not find deficient performance
unless the challenged conduct was “so outrageous that no competent attorney
would have engaged in it”); see also Ex parte Nailor, 149 S.W.3d 125, 131–32
(Tex. Crim. App. 2004) (holding that specific allegations of deficient attorney
performance that were rejected on direct appeal are not cognizable on habeas
corpus as a part of a larger ineffective assistance of counsel claim when
defendant does not offer additional evidence to support that specific claim of
deficient performance in habeas proceeding).

                                       3
PANEL: MCCOY, WALKER, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: October 29, 2009




                               4